OPINION — AG — (1) LAND ACQUIRED BY A CITY PURSUANT TO THE OKLAHOMA CONSTITUTION, ARTICLE X, SECTION 27, FOR THE PURPOSE OF CONSTRUCTING, EXPANDING, OR REPAIRING THE CITY'S WATER SYSTEM, MAY BE SOLD BY THE CITY. (2) THE PROCEEDS OF THE SALE OF PROPERTY ORIGINALLY ACQUIRED PURSUANT TO THE OKLAHOMA CONSTITUTION, ARTICLE X, SECTION27, MUST BE USED FOR THE SAME PURPOSE SET FORTH IN THE BALLOT TITLE OF THE BOND ISSUE, AND CANNOT BE USED TO PURCHASE PROPERTY AND RECREATIONAL FACILITIES. (3) BY AN AFFIRMATIVE VOTE OF THE PEOPLE, FUNDS RECEIVED FROM THE SALE OF LAND ORIGINALLY ACQUIRED PURSUANT TO OKLAHOMA CONSTITUTION ARTICLE X, SECTION 27, MAY BE DIVERTED TO ANOTHER PUBLIC USE. CITE: ARTICLE X, SECTION 16, ARTICLE X, SECTION 9 (WILLIAM DON KISER)